DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 30 remains objected to for the reasons set forth within the previously issued Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0287267 to Varone (“Varone”) in view of U.S. Patent No. 5,581,065 to Nishikawa et al. (“Nishikawa”).
	Regarding claim 16, Varone discloses a method for manufacturing (para. 26 and figs. 1A-B) a data carrier (e.g. IC card shown in figs. 1A-B and discussed at para. 37) with natural materials (para. 9 and 37), with the steps of: i) supplying a carrier layer (e.g. second layer 150); and ii) supplying a decorative layer (e.g. first layer 140; per para. 41-42, first layer 140 comprises wood, stone or leather, and may thus be considered at least minimally “decorative”), wherein the decorative layer (140) has at least one natural material (para. 41-42; note that wood, stone and leather are natural materials).
Varone does not disclose said decorative layer (140) being “adhesively” bonded onto the carrier layer (150).
Nishikawa teaches the concept of providing a decorative (in fig. 1A, note the presence of decorative print information 62 upon the card base 13 layer) layer (e.g. card base 13) that is adhesively bonded (e.g. via adhesive layer 16a) onto (figs. 1B-C) a carrier layer (backing film 16).
Given that Varone and Nishikawa both concern multilayer IC card assemblies, with Nishikawa teaching the specific concept of utilizing an adhesive layer 16a to attach one layer to another, it would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize a Nishikawa adhesive layer 16a to affix the various Varone layers to each other, in order to provide the benefit of yielding a resultant stronger Varone assembly.
Varone also does not disclose wherein the carrier layer (150) has a thickness of 500-700 micrometers, the decorative layer (140) has a thickness of 100-300 micrometers and/or the adhesive layer (aforementioned Nishikawa adhesive layer 16a) has a thickness of 10-100 micrometers.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the Varone layers 140 and 150 and Nishikawa adhesive layer 16a with the specific aforementioned thickness dimensions, in order to provide the benefit of yielding a resultant IC card having a physical feel as desired.
	Regarding claim 17, Varone in view of Nishikawa discloses the method according to claim 16, wherein the carrier layer (Varone 150) has (e.g. directly or at least indirectly) at least one functional element from a group of elements, the group comprising: a magnetic strip (e.g. Varone magnetic band discussed at para. 19), a chip module, a signature strip, a coil, a memory and/or a circuit.
	Regarding claim 18, Varone in view of Nishikawa discloses the method according to claim 16, wherein the carrier layer (Varone 150) comprises a plurality of plies which are laminated together (e.g. the Varone second layer 150 itself and the magnetic band of para. 19 on its backside, together).
	Regarding claim 19, Varone in view of Nishikawa discloses the method according to claim 16, wherein the carrier layer (Varone 150) has functional elements (e.g. the magnetic band of Varone para. 19 on its backside) which are introduced into the carrier layer (Varone 150) respectively before or after a lamination (note that such magnetic bands are laminated on the backside of such a card assembly).
	Regarding claim 20, Varone in view of Nishikawa discloses the method according to claim 16, wherein the decorative layer (Varone 140) is configured having a thickness of 100-300 micrometers (see the modification set forth in the rejection of claim 16, supra).

	Regarding claim 22, Varone in view of Nishikawa discloses the method according to claim 16, wherein the decorative layer (Varone 140) is supplied as a thin-film (Varone fig. 1B) veneer (per Varone para. 41, first layer 140 can be made of wood; note that such a thin piece of wood would be in the form of a veneer).
	Regarding claim 23, Varone in view of Nishikawa discloses the method according to claim 16, wherein the adhesive bonding (aforementioned application of Nishikawa adhesive layer 16a) is effected by means of a pressure-sensitive adhesive (Nishikawa written abstract).
	Regarding claim 24, Varone in view of Nishikawa discloses the method according to claim 23, wherein the pressure-sensitive adhesive (Nishikawa 16a) forms a flexible adhesive layer (Nishikawa fig. 1B, in view of the configuration shown in Varone fig. 1B) between the carrier layer (Varone 150) and the decorative layer (Varone 140).
	Regarding claim 25, Varone in view of Nishikawa discloses the method according to claim 16, wherein the carrier layer (Varone 150) and/or the decorative layer (Varone 140) has at least one cavity (e.g. the spatial area opening onto which Varone IC chip 110 is disposed, as shown in fig. 1B) for receiving (Varone fig. 1B) an electronic component (e.g. IC card 110).
	Regarding claim 26, Varone in view of Nishikawa discloses the method according to claim 16, wherein the natural material is present as wood (Varone para. 41), metal, ceramic or stone (Varone para. 41).
	Regarding claim 28, Varone discloses an apparatus for manufacturing (e.g. the apparatus performing the “coupling” and “inlaying” operations discussed at para. 9) a data carrier (e.g. IC card shown in figs. 1A-B and discussed at para. 37) with natural materials (para. 9 and 37), adapted to: i) 
Varone does not disclose said decorative layer (140) being adhesively bonded onto the carrier layer (150).
Nishikawa teaches the concept of providing a decorative (in fig. 1A, note the presence of decorative print information 62 upon the card base 13 layer) layer (e.g. card base 13) that is adhesively bonded (e.g. via adhesive layer 16a) onto (figs. 1B-C) a carrier layer (backing film 16).
	For the reasons set forth in the rejection of claim 16, supra, it would have been obvious to utilize a Nishikawa adhesive layer 16a to affix the various Varone layers to each other.
	Regarding claim 29, Varone discloses a data carrier (e.g. IC card shown in figs. 1A-B and discussed at para. 37) with natural materials (para. 9 and 37), having: i) a carrier layer (e.g. second layer 150); and ii) a decorative layer (e.g. first layer 140; per para. 41-42, first layer 140 comprises wood, stone or leather, and may thus be considered at least minimally “decorative”), wherein the decorative layer (140) has at least one natural material (para. 41-42; note that wood, stone and leather are natural materials).
Varone does not disclose said decorative layer (140) being adhesively bonded onto the carrier layer (150).
Nishikawa teaches the concept of providing a decorative (in fig. 1A, note the presence of decorative print information 62 upon the card base 13 layer) layer (e.g. card base 13) that is adhesively bonded (e.g. via adhesive layer 16a) onto (figs. 1B-C) a carrier layer (backing film 16).
	For the reasons set forth in the rejection of claim 16, supra, it would have been obvious to utilize a Nishikawa adhesive layer 16a to affix the various Varone layers to each other.
Response to Arguments
	In response to Applicants’ argument that the Varone and Nishikawa references do not teach the newly amended claim 16 limitation of “the carrier layer has a thickness of 500-700 micrometers, the decorative layer has a thickness of 100-300 micrometers and/or the adhesive layer has a thickness of 10-100 micrometers” (Arguments/Remarks pg. 7), the Office respectfully encourages Applicants to see the treatment of amended claim 16, set forth supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637